Citation Nr: 0945198	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  96-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder.

2.  Entitlement to an increased rating for diverticular 
disease, rated as 30 percent disabling prior to July 18, 
1997, and 10 percent disabling on and after October 1, 1997.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

6.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1996 and May 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Veteran testified at a hearing before a Hearing Officer 
at the RO in Pittsburgh, Pennsylvania, in February 1997.  In 
September 2005, he testified at a Travel Board hearing before 
the undersigned Veterans Law Judge.  Transcripts of those 
proceedings are of record.

In a June 2008 rating decision, the Appeals Management Center 
(AMC) increased the rating assigned for the Veteran's 
diverticular disease prior to July 18, 1997, from 10 percent 
to 30 percent, effective October 3, 1995.  This action did 
not satisfy the Veteran's appeal.

When this case most recently was before the Board in December 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In October 2008, the Veteran's representative raised the 
issues of entitlement to an effective date earlier than 
October 3, 1995, for a rating in excess of 30 percent for 
diverticular disease and entitlement to an effective date 
earlier than October 1, 1997, for a rating in excess of 10 
percent for diverticular disease.  Those issues are referred 
to the originating agency for appropriate action.

The issues of entitlement to a compensable rating for 
hemorrhoids and entitlement to service connection for 
headaches, peripheral neuropathy of the upper extremities, 
and back disability are addressed in the REMAND that follows 
the order section of the decision.


FINDINGS OF FACT

1.  Neurogenic bladder was present when the Veteran filed the 
claim at issue in this appeal and is etiologically related to 
service and to the Veteran's service-connected diverticular 
disease.

2.  Prior to July 18, 1997, the Veteran's diverticular 
disease was productive of chronic abdominal distress and 
recurrent, abnormal bowel movements.

3.  Since October 1, 1997, the Veteran's diverticular disease 
has been productive of moderate disability with occasional 
episodes of constipation.


CONCLUSIONS OF LAW

1.  Neurogenic bladder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for a rating higher than 30 percent for 
diverticular disease prior to July 18, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Codes 7301, 7319, 7323, 7327, 7329 (2009).

3.  The criteria for a rating higher than 10 percent for 
diverticular disease on and after October 1, 1997, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327, 7329 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claim 
for service connection for neurogenic bladder.  In addition, 
the evidence of record is sufficient to establish his 
entitlement to service connection for that disability.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

With respect to the increased rating claim, the record 
reflects that the claim initially was adjudicated several 
years prior to the enactment of the VCAA.  The Veteran was 
provided with the notice required under the VCAA by letter 
mailed in June 2008.  Although this notice was sent long 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
claim was readjudicated in August 2009.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  By letter mailed in January 
2009, the AMC requested that the Veteran provide the 
information and authorization necessary for VA to obtain 
additional pertinent evidence, including surgical records 
from the Cleveland Clinic Hospital.  Although the Veteran 
submitted a statement in September 2009, he did not respond 
to the AMC's request.  The Board notes that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the Veteran has not authorized 
VA to obtain any outstanding private records, VA has no 
obligation to undertake additional development to obtain 
them.

The record also reflects that the Veteran has been afforded 
appropriate VA examinations.  The Board acknowledges that in 
October 2008 the Veteran's representative stated that the 
Veteran's service-connected disability had worsened.  
However, the Veteran underwent a VA examination in April 
2009, and the examination report addresses the manifestations 
of his service-connected disability.  The Board thus finds 
that VA's duty to conduct a thorough and contemporaneous 
medical examination has been satisfied.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Neither the Veteran nor his representative has identified any 
outstanding evidence that should be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted on a secondary basis 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding 
outlined in 38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.113 
(2009).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection Claim

The Veteran contends that service connection is warranted for 
neurogenic bladder because it is related to service.  He 
testified that he began experiencing bladder dysfunction 
after he underwent an appendectomy in service and that the 
condition resolved after he underwent a sigmoid colectomy in 
July 1997.

The Board acknowledges that the Veteran currently does not 
have a bladder condition.  However, the Court has held that 
the requirement that a claimant have a current disability in 
order to establish service connection is satisfied if a 
claimant has a disability at the time a claim for VA 
disability compensation is filed, or during the pendency of 
that claim, even if the disability resolves prior to the 
Secretary's adjudication of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In his written statements and hearing testimony, the Veteran 
stated that he began experiencing urine leakage during 
service.  He reported that his symptoms began several months 
after his in-service appendectomy and several months prior to 
his release from active duty.  In August 1996, the Veteran's 
friend submitted a statement explaining that he had served 
with the Veteran and shared a room with him from January 1991 
to June 1993.  He wrote that he remembered hearing the 
Veteran complain of urinary problems beginning in November 
1992.

The Board notes that the Veteran is competent to describe the 
onset and continuity of his urinary symptoms and that his 
former roommate is competent to report his observations 
regarding the Veteran's condition.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Board finds no reason to 
question the credibility of these statements.  Significantly, 
the statements are consistent with service treatment records, 
which confirm that the Veteran's appendix was removed in June 
1992 and that he complained of urethral discharge and urinary 
urgency in November 1992.

The post-service medical evidence of record establishes that 
the Veteran continued to experience bladder dysfunction after 
his release from active duty.  A private emergency room 
report dated in July 1995 notes his complaint of occasional 
urine incontinence, and a September 1995 VA treatment record 
shows he reported having difficulty knowing when he needed to 
urinate and difficulty voiding completely.  The Veteran 
reported similar complaints on VA examination in November 
1995.  A December 1995 VA treatment record indicates that a 
cystometrogram had revealed a low urge to void, and a 
diagnostic assessment of poor detrusor function following the 
1992 appendectomy was rendered.  A private treatment record 
dated in May 1996 reflects a diagnosis of possible neurogenic 
bladder, and private records dated in June 1996 and August 
1996 note that he had a history of neurogenic bladder.  The 
report of the July 1997 sigmoid colectomy reflects that a 
large mass was detached from the Veteran's bladder during the 
procedure.  No further complaints related to bladder 
dysfunction were noted, and the Veteran testified that his 
symptoms resolved after the procedure.

With respect to medical nexus, a private physician stated in 
a June 1996 treatment record that he believed the Veteran's 
current bladder condition was related to his in-service 
appendectomy.  However, he noted that a specialist would be 
better able to opine regarding the etiology of the condition 
and its relationship to the surgical procedure.  In January 
2009, the claims folders were provided to a VA urologist so 
that such an opinion could be obtained.  The urologist noted 
that the Veteran reported a history of urinary incontinence 
from late 1992 through July 1997, when a colectomy was 
performed and the large mass was removed from his bladder.  
The urologist stated that the mass most likely was part of 
the inflammatory process associated with the Veteran's 
diverticular disease.  Several days later, the urologist 
updated his report and stated that a casual relationship 
between the Veteran's diverticulitis and bladder condition 
could be inferred if a urodynamics study yielded normal 
results.  Such a study was completed in March 2009 with 
"relatively normal" findings.

In sum, the competent and credible establishes that the 
Veteran's bladder dysfunction began during service and 
continued after service until his sigmoid colectomy in July 
1997.  The evidence also establishes that the mass removed 
from his bladder in July 1997 was part of his service-
connected diverticular disease.  Accordingly, since the 
preponderance of the evidence is in favor of the claim, 
service connection for neurogenic bladder is warranted.

Increased Rating Claim

The Veteran's diverticular disease, post-operative residuals 
of appendectomy and sigmoid colon resection, was rated as 30 
percent disabling prior to July 18, 1997.  By rating decision 
dated in September 1998, a temporary total rating was 
assigned, effective from July 18, 1997, through September 30, 
1997, based on surgical treatment requiring convalescence.  
On and after October 1, 1997, the Veteran's diverticular 
disease has been rated as 10 percent disabling.

The Board acknowledges the argument of the Veteran's 
representative at the September 2005 hearing that he is 
entitled to separate ratings for his diverticular disease, 
colon resection, appendectomy residuals, and hemorrhoids.  
First, the Board notes that the issue of entitlement to a 
separate rating for hemorrhoids has been remanded for further 
development as discussed in the remand that follows the order 
section of this decision.  Second, the Board notes that the 
assignment of separate ratings for the Veteran's diverticular 
disease, colon resection, and appendectomy residuals is 
prohibited under 38 C.F.R. § 4.114.  Diverticulitis is rated 
under Diagnostic Code 7327, and resection of the large 
intestine is rated under Diagnostic Code 7329.  In addition, 
in this case the Veteran's appendectomy residuals are most 
appropriately rated as peritoneal adhesions under Diagnostic 
Code 7301.  However, 38 C.F.R. § 4.114 specifically provides 
that ratings under Diagnostic Codes 7301 to 7329, inclusive, 
will not be combined with each other.  Rather, a single 
evaluation will be assigned under the Diagnostic Code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.

Here, the evidence shows that the Veteran's disability is 
characterized predominantly by the symptoms of his 
diverticular disease.  Therefore, the disability is rated by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7327.  This 
code provides that diverticulitis is to be rated as irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.

Irritable colon syndrome is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Under this code, a noncompensable 
rating is warranted for mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  The maximum 
schedular rating of 30 percent rating is warranted for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

Peritoneal adhesions are rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7301.  A note to this code provides that 
rating for adhesions will be considered when there is history 
of operative or other traumatic or infectious (intra-
abdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, or presence of pain.  Under this code, a 
noncompensable rating is warranted for mild peritoneal 
adhesions.  A 10 percent rating is warranted for moderate 
adhesions with pulling pain on attempting work or aggravated 
by movement of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention.  A 30 percent rating is 
warranted for moderately severe adhesions with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  The 
maximum schedular rating of 50 percent is warranted for 
severe adhesions, with definite partial obstruction shown by 
X-ray study, frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.

Ulcerative colitis is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  This code provides that a 10 percent 
rating is warranted for moderate ulcerative colitis with 
infrequent exacerbations.  A 30 percent rating is warranted 
for moderately severe colitis with frequent exacerbations, 
and a 60 percent rating is warranted for severe colitis with 
numerous attacks a year, malnutrition, and health only fair 
during remissions.  The maximum schedular rating of 100 
percent is warranted for pronounced colitis resulting in 
marked malnutrition, anemia, and general debility; or with 
serious complication such as liver abscess.

Prior to July 18, 1997

The evidence of record establishes that a rating higher than 
30 percent is not warranted for the Veteran's diverticular 
disease during the period prior to July 18, 1997.  

On VA examination in November 1995, the Veteran reported 
having recurrent abdominal pain and diarrhea and occasional 
fecal incontinence, as well as numbness in his abdominal wall 
near the site of his appendectomy incision.  He stated that 
his lower abdominal pain was accompanied by "a tearing 
sensation" in his lower abdomen "that lasts a variable 
period of time."  A barium enema study revealed "rather 
marked diverticulosis."

Private hospital records dated in November 1995 show that the 
Veteran complained of passing discolored mucous and stool.  
He denied having fever, chills, nausea, vomiting, or 
diarrhea.  Physical examination revealed some tenderness in 
the left lower quadrant, but an X-ray study of the abdomen 
was normal.  

In a December 1995 statement, the Veteran wrote that he 
experienced a "ripping sensation" when moving or lifting 
things.  He also wrote that he experienced bowel seepage and 
numbness in his right lower abdomen and that he occasionally 
passed discolored mucous.  A December 1995 VA treatment 
record reflects his complaint of chronic abdominal pain and 
the passage of discolored mucous and stools, with weeklong 
exacerbations occurring approximately two to three times per 
month.

A private emergency room report dated in May 1996 notes the 
Veteran's complaint of fever, chills, vomiting, and sharp 
pain in the left lower quadrant of his abdomen.  Physical 
examination revealed some tenderness of the abdomen and 
marked tenderness in the left lower quadrant, but there were 
no peritoneal signs.  An X-ray study of the abdomen was 
normal and revealed no obstructions.

Private hospital records dated in June 1996 reflect that the 
Veteran complained of having cramps, fever, left lower 
quadrant pain, and bloody, mucous-type stools for several 
days.  He stated that in the past he had experienced 
"crampy" abdominal pain, blood, and mucous two to three 
times per week and discolored bowel movements four to five 
times per day.  His mother stated that he experienced 
diverticulitis attacks three times per month.  The Veteran 
denied any recent weight loss or gain.  Physical examination 
revealed tenderness in the left lower quadrant and 
hyperactive bowel sounds.  An X-ray study of the abdomen was 
normal.

In his July 1996 substantive appeal, the Veteran stated that 
he experienced severe abdominal distress, constant pain, and 
constant alternating constipation and diarrhea.  A biopsy of 
the sigmoid colon performed that month revealed colonic 
mucosa and possible collagenous colitis, and a colonoscopy 
revealed diverticulitis with diverticular disease.

On VA examination in December 1996, the Veteran reported that 
he frequently passed mucous with his stool and that he 
experienced bleeding approximately once or twice per month.  
He denied having fever or chills, a history of weight loss, 
constipation, or other systemic complaints.  The examiner 
stated that post-service treatment records showed the Veteran 
had experienced frequent attacks of diverticulitis, which 
were appropriately treated with fluids and antibiotics.  
Physical examination showed that he was well nourished.  The 
examiner determined that the Veteran was not anemic, that 
there was no evidence of malnutrition, and that the Veteran 
did not experience nausea or constipation.  There also was no 
recent documentation of bloody stool.  The examiner rendered 
a diagnostic impression of diverticulosis, by history, and 
diverticulitis, with the most recent documented attack 
occurring in May 1996.

Private treatment record show that the Veteran underwent a 
sigmoid colectomy to treat what his surgeon described as 
"severe sigmoid diverticulitis" on July 18, 1997.

In sum, the evidence shows that prior to July 18, 1997, the 
Veteran's diverticular disease was manifested by 
symptomatology that most nearly approximated the criteria for 
a 30 percent rating under Diagnostic Code 7319.  
Specifically, the chronic inflammation of the Veteran's 
sigmoid colon resulted in chronic abdominal distress and 
recurrent, abnormal bowel movements.

Since a 30 percent rating is the maximum schedular rating 
available under Diagnostic Code 7319, the Board has 
considered whether the Veteran is entitled to a higher rating 
under another applicable diagnostic code prior to July 18, 
1997.  However, there is no evidence that he experienced 
malnutrition as a result of his diverticular disease.  
Indeed, the post-service medical evidence, including the 
report of his July 1997 surgery, shows that he consistently 
was overweight and described as well nourished during this 
period.  Therefore, a rating higher than 30 percent is not 
warranted under Diagnostic Code 7323.

A rating higher than 30 percent also is not warranted under 
Diagnostic Code 7301.  Abdominal X-ray studies performed in 
November 1995, May 1996, and June 1996 revealed no 
obstruction, and the evidence pertinent this period does not 
show that the Veteran experienced severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.

The Board also has considered whether there is any other 
schedular basis to assign a higher or separate rating but has 
found none.  Although the November 1995 VA examination report 
indicates that the Veteran had a scar on his abdomen, the 
scar was described as 17 centimeters long, well healed, and 
normally pigmented.  There is no evidence that the scar was 
poorly nourished with repeated ulceration, painful on 
examination, deep, or unstable.  There also is no evidence 
that it caused limited motion or covers an area exceeding at 
least 144 square inches (929 square centimeters).  
Accordingly, a separate compensable rating is not warranted 
under either version of the rating criteria for scars 
applicable during the rating period.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2008).  The Board notes that 
the most current version of 38 C.F.R. § 4.118 is not 
applicable to the Veteran's scar since his increased rating 
claim was received by VA prior to October 23, 2008.  See 
38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 
2008).

In addition, although the November 1995 VA examiner opined 
that the Veteran's complaints of numbness in the right lower 
abdominal wall were likely related to a cutaneous nerve 
injury, there is no evidence of loss of reflexes, muscle 
atrophy, or pain associated with any nerve damage.  Any nerve 
impairment is not more than mild.  A compensable rating, 
therefore, is not warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8628 (2009).  See 38 C.F.R. § 4.123 (2009).

Consideration also has been given to assigning staged 
ratings; however, at no time during the period in question 
has the Veteran's diverticular disease warranted a rating 
higher than 30 percent.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Since October 1, 1997

The evidence of record establishes that a rating higher than 
10 percent is not warranted for the Veteran's diverticular 
disease on and after October 1, 1997.  

On VA examination in October 1998, the Veteran complained of 
occasional rectal discharge, "seepage," and abdominal 
soreness with constipation.  The examiner noted that the 
Veteran's constipation was infrequent and that there was no 
evidence of nausea, vomiting, or fistula.

Private treatment records reflect that the Veteran complained 
of nausea and abdominal cramps in August 2000.  Physical 
examination showed that his abdomen was not tender or 
distended and that bowel sounds were present.  He complained 
of gastrointestinal upset in December 2001.  However, he 
reported that this symptom was related to medication 
prescribed for his non-service-connected psychiatric 
disability and had resolved by January 2002.

On VA examination in January 2007, the Veteran reported 
having flare-ups of diverticulitis.  He complained of weekly 
constipation, nausea approximately twice per month, and 
diarrhea once or twice per month.  Physical examination 
revealed that he was well nourished and that there was no 
tenderness.  A barium enema study showed no obstruction, few 
scattered diverticuli, and fair evacuation of the enema.  

An April 2009 VA examination report notes that the Veteran 
did not experience nausea, vomiting, chills, or weight loss 
but that he experienced occasional left lower quadrant 
discomfort.  Physical examination revealed no masses, 
rebound, or guarding.

In sum, the evidence shows that since October 1, 1997, the 
Veteran's diverticular disease has been manifested by 
symptomatology that most nearly approximates the criteria for 
a 10 percent rating under Diagnostic Code 7301.  
Specifically, the Veteran's disability has been productive of 
occasional episodes of nausea, constipation, and diarrhea.  A 
higher rating is not warranted under this code because the 
barium enema study performed in January 2007 did not show any 
obstruction or delayed motility of the barium meal.  A higher 
rating also is not warranted under Diagnostic Codes 7319 or 
7323 since the Veteran specifically reported that he 
experiences occasional symptoms, rather than constant 
episodes of abdominal distress or frequent exacerbations of 
his disease.

The Board again has considered whether there is any other 
schedular basis to assign a higher or separate rating but has 
found none.  On VA examination in January 2007, the Veteran 
stated that his scars occasionally become sore when clothing 
rubs against them and occasionally itch.  The scars were 
hyperpigmented and measured 32 centimeters by 1 centimeter 
and 18 centimeters by 1 centimeter.  Neither scar was painful 
or tender, and neither scar adhered to the underlying tissue 
or caused limited motion.  There also is no evidence that 
either scar was poorly nourished with repeated ulceration.  
Accordingly, a separate compensable rating is not warranted 
under either version of the rating criteria for scars 
applicable during the rating period.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2008).  The Board again notes 
that the most current version of 38 C.F.R. § 4.118 is not 
applicable to the Veteran's scars since his increased rating 
claim was received by VA prior to October 23, 2008.  See 
38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 
2008).

The Veteran also reported numbness along the scar in the 
middle of his abdomen on VA examination in January 2007, and 
the examiner noted decreased sensation to pin prick and light 
touch in both scars.  As discussed above, however, since 
there is no evidence of loss of reflexes, muscle atrophy, or 
pain associated with any nerve damage, a separate compensable 
rating is not warranted under 38 C.F.R. § 4.124a, Diagnostic 
Code 8628 (2009).  See 38 C.F.R. § 4.123 (2009).

Consideration also has been given to assigning staged 
ratings; however, at no time during the period in question 
has the Veteran's diverticular disease warranted a rating 
higher than 10 percent.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the Veteran has not required 
frequent hospitalizations for his diverticular disease and 
that he was assigned a temporary total rating during his 
single hospitalization and period of convalescence in 1997.  
The record also reflects that the manifestations of the 
Veteran's diverticular disease are not in excess of those 
contemplated by the schedular criteria.  Although the Veteran 
does not work, records obtained from the Social Security 
Administration show that he is considered unemployable solely 
because of a non-service-connected psychiatric disability.  
In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's disability would be 
in excess of that contemplated by the assigned ratings.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Service connection for neurogenic bladder is granted.

Entitlement to a rating higher than 30 percent prior to July 
18, 1997, and higher than 10 percent on and after October 1, 
1997, for diverticular disease is denied.


REMAND

The Board notes that service connection was granted for 
hemorrhoids in the February 1996 rating decision as part of 
the Veteran's diverticular disease.  The May 1996 rating 
decision reflects that the Veteran's hemorrhoids were rated 
separately and assigned a noncompensable evaluation, 
effective October 3, 1995, the effective date of service 
connection.  The rating assigned for hemorrhoids was 
addressed in the May 1996 statement of the case and in the 
Veteran's July 1996 substantive appeal.  However, subsequent 
supplemental statements of the case only include hemorrhoids 
in the description of the Veteran's increased rating claim 
without adjudicating hemorrhoids as a separate issue.  
Therefore, the hemorrhoids issue must be readjudicated by the 
originating agency.  

A September 1998 rating decision granted service connection 
for degenerative changes of the cervical spine and assigned a 
20 percent rating, effective December 16, 1996.  That rating 
decision also denied service connection for headaches, a back 
condition, peripheral neuropathy of the arms, peripheral 
neuropathy of the legs, and residuals of excision of a cyst 
from the right scapula.

In October 1998, the Veteran filed a notice of disagreement 
with the September 1998 rating decision.  He indicated that 
he disagreed with the denial of service connection for 
headaches, peripheral neuropathy of the arms, and a back 
condition.  The claims folders subsequently were misplaced, 
and it is unclear from the record whether a statement of the 
case addressing the appealed issues was provided to the 
Veteran and, if so, whether the Veteran perfected an appeal 
on any of those issues.

In light of the foregoing, the Board finds that efforts 
should be made to determine whether a statement of the case 
was issued in response to the Veteran's October 1998 notice 
of disagreement.  If a statement of the case already has been 
provided, then the Veteran and his representative should be 
provided another copy of the statement of the case and 
provided an opportunity to perfect an appeal with respect to 
those issues.  If a statement of the case was not provided, 
or if the RO or AMC is unable to determine whether one was 
provided, then a new statement of the case should be provided 
to the Veteran and his representative.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  After undertaking any indicated 
development, the RO or the AMC should 
adjudicate the issue of entitlement to 
a compensable rating for hemorrhoids.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and afforded the requisite 
opportunity respond.

2.  The Veteran and his representative 
should be provided a statement of the 
case on the issues of entitlement to 
service connection for headaches, 
peripheral neuropathy of the arms, and 
a back condition and informed of the 
requirements to perfect an appeal with 
respect to those issues.  If the 
Veteran perfects an appeal with respect 
to any of those issues, the RO or the 
AMC should ensure that all indicated 
development is completed before the 
case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


